Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 20, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  141190                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  LINDA A. ULRICH,                                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                SC: 141190
                                                                   COA: 289467
                                                                   Washtenaw CC: 07-000743-NF
  FARM BUREAU INSURANCE,
           Defendant-Appellee,
  and
  LEN HENRY NAYLOR and TORRON
  THOMAS JAMERSON,
           Defendants.

  _________________________________________/

         By order of December 20, 2010, the application for leave to appeal the April 29,
  2010 judgment of the Court of Appeals was held in abeyance pending the decision in
  Idalski v Schwedt (Docket No. 139960). On order of the Court, the case having been
  decided on April 15, 2011, 489 Mich 875 (2011), the application is again considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 20, 2011                       _________________________________________
           h0713                                                              Clerk